Oliver, Chief Judge:
This case concerns the reappraisement of a bay gelding horse, “Sir Francis Drake,” exported from St. Stephen, Canada, and entered at the port of Portland, Maine.
An agreed set of facts, upon which the case was submitted, establishes foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for appraisement of the animal in question — export value, section 402 (d) of the Tariff Act of 1930 being no higher — and that such statutory foreign value is the invoice and entered value.
Judgment will be rendered accordingly.